ORDER
PER CURIAM.
The court considers whether this appeal should be dismissed as untimely.
Katrina A. Randolph petitions for review of a February 22, 2013 decision by the Merit Systems Protection Board. Her petition was initially received by the court on April 25, 2013. Via a letter, the court returned Ms. Randolph’s petition to her because it appeared to have been received out of time. A response, received by this court on May 6, 2013, was submitted on Ms. Randolph’s behalf. That response was construed as a notice of appeal and was docketed as the present appeal.
Accordingly,
It Is Ordered That:
(1) Katrina A. Randolph and the Smithsonian Institution are directed to respond within 30 days from the date of filing of this order concerning whether this petition should be dismissed.
(2) The briefing schedule is stayed.